Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 21, 1977, convicting him of grand larceny in the second degree, after a nonjury trial, and imposing an indeterminate sentence of imprisonment with a maximum of three years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a period of imprisonment for 60 days and probation for an additional period of 4 years and 10 months. As so modified, judgment affirmed and case remitted to the Supreme Court, Kings County, to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Martuscello, J. P., Titone, Hawkins and O’Connor, JJ., concur.